
	
		I
		112th CONGRESS
		2d Session
		H. R. 4401
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to work with
		  non-Federal entities and accept non-Federal funding under strict implementation
		  guidelines to promote efficiencies of the space transportation infrastructure
		  of the Department of Defense in commercial space activities.
	
	
		1.Short titleThis Act may be cited as the
			 Revitalizing America’s Commercial
			 Entrepreneurs for Space Act or the RACE for Space Act.
		2.Commercial space
			 launch cooperation
			(a)In
			 generalChapter 135 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					2275.Commercial
				space launch cooperation.
						(a)AuthorityThe
				Secretary of Defense may, to assist the Secretary of Transportation in carrying
				out responsibilities set forth in titles 49 and 51 with respect to private
				sector involvement in commercial space activities and public-private
				partnerships pertaining to space transportation infrastructure, take such
				actions as the Secretary considers to be in the best interest of the Federal
				Government to do the following:
							(1)Maximize the use
				of the capacity of the space transportation infrastructure of the Department of
				Defense by the private sector in the United States.
							(2)Maximize the
				effectiveness and efficiency of the space transportation infrastructure of the
				Department of Defense.
							(3)Reduce the cost of
				services provided by the Department of Defense related to space transportation
				infrastructure at launch support facilities and space recovery support
				facilities.
							(4)Encourage
				commercial space activities by enabling investment in the space transportation
				infrastructure of the Department of Defense by covered entities.
							(5)Foster cooperation
				between the Department of Defense and covered entities.
							(b)Authority for
				contract and other agreement relating to space transportation
				infrastructureThe Secretary of Defense—
							(1)may enter into a
				contract or other agreement with a covered entity to provide to the covered
				entity support and services related to the space transportation infrastructure
				of the Department of Defense; and
							(2)upon the request
				of that covered entity, may include such support and services in the space
				launch and reentry range support requirements of the Department of Defense
				if—
								(A)the Secretary
				determines that the inclusion of such support and services in such
				requirements—
									(i)is
				in the best interest of the Federal Government;
									(ii)does not
				interfere with the requirements of the Department of Defense; and
									(iii)does not compete
				with the commercial space activities of other covered entities, unless that
				competition is in the national security interests of the United States;
				and
									(B)any commercial
				requirement included in a contract or other agreement entered into under this
				subsection has full non-Federal funding before the execution of the contract or
				other agreement.
								(c)Contributions
							(1)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with covered entities on a cooperative and voluntary basis to
				accept contributions of funds, services, and equipment to carry out this
				section.
							(2)Use of
				contributionsAny funds, services, or equipment accepted by the
				Secretary under this subsection—
								(A)may be used only
				for the objectives specified in this section in accordance with terms of use
				set forth in the contract or other agreement entered into under this
				subsection; and
								(B)shall be managed
				by the Secretary in accordance with regulations of the Department of
				Defense.
								(3)Requirements
				with respect to agreementsA contract or other agreement entered
				into under this subsection shall address the terms of use, ownership and
				disposition of the funds, and services or equipment contributed pursuant to the
				contract or other agreement.
							(d)Defense
				cooperation space launch account
							(1)EstablishmentThere
				is established in the Treasury of the United States a special account to be
				known as the Defense Cooperation Space Launch Account.
							(2)Crediting of
				fundsFunds received by the Secretary of Defense under subsection
				(c) shall be credited to the Defense Cooperation Space Launch Account and shall
				be available until expended without further authorization or appropriation only
				for the objectives specified in this section.
							(e)Annual
				reportNot later than January 31 of each year, the Secretary of
				Defense shall submit to the congressional defense committees a report on the
				funds and equipment accepted and used by the Secretary under this section
				during the previous fiscal year.
						(f)DefinitionsIn
				this section:
							(1)Covered
				entityThe term covered entity means a non-Federal
				entity that—
								(A)is organized under
				the laws of the United States or of any jurisdiction within the United States;
				and
								(B)is engaged in
				commercial space activities.
								(2)Launch support
				facilitiesThe term launch support facilities has
				the meaning given that term in section 50501(7) of title 51.
							(3)Space recovery
				support facilitiesThe term space recovery support
				facilities has the meaning given that term in section 50501(11) of title
				51.
							(4)Space
				transportation infrastructureThe term space transportation
				infrastructure has the meaning given that term in section 50501(12) of
				title
				51.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						2275. Commercial space launch
				cooperation.
					
					.
			(c)RegulationsThe
			 Secretary of Defense shall prescribe regulations relating to the activities of
			 the Department of Defense under section 2275 of title 10, United States Code,
			 as added by subsection (a).
			
